Citation Nr: 0005844	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability as secondary to residuals of a wound of the 
right leg with muscle damage, Muscle Group XI.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a wound of the right leg with muscle damage, 
Muscle Group XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
December 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 1999 the Board remanded this case for the conduction 
of a hearing before a travel Member of the Board.  The case 
has since been returned to the Board for further appellate 
review.  

The Board notes that the RO has evaluated the veteran's 
service connection back disability claim as an issue of 
service connection without considering whether new and 
material evidence had been presented to reopen such a claim 
even though it was finally denied in May 1993.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability as 
secondary to his service connected right leg disability which 
was denied in May 1993.  

The issue of entitlement to an increased rating for residuals 
of a wound of the right leg with muscle damage, Muscle Group 
XI is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for a back disability as secondary to service-connected 
residuals of a wound of the right leg with muscle damage, 
Muscle Group XI when it issued an unappealed rating decision 
in May 1993.  This decision became final.  

2.  The evidence submitted since the May 1993 bears directly 
and substantially upon the issue at hand, and because it is 
neither duplicative or cumulative, and it is significant, it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The claim for entitlement to service connection for a 
back disability as secondary to residuals of a wound of the 
right leg with muscle damage, Muscle Group XI is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

4.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

5.  The probative evidence demonstrates that the veteran's 
back disability is causally related to or otherwise 
aggravated by his service-connected residuals of a wound of 
the right leg with muscle damage, Muscle Group XI.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1993 decision wherein the 
RO denied service connection for a back disability as 
secondary to service-connected residuals of a wound of the 
right leg with muscle damage, Muscle Group XI is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for a back 
disability as secondary to service-connected residuals of a 
wound of the right leg with muscle damage, Muscle Group XI is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  A back disability is proximately due to or the result of 
service-connected residuals of a wound of the right leg with 
muscle damage, Muscle Group XI.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the May 1993 decision 
wherein the RO denied entitlement to service connection for a 
back disability is reported in pertinent part below.

A VA record from December 1985 shows that the veteran was 
seen for low back pain which was noted as being present for 
the past five years.  He was also noted as complaining that 
his right lower extremity was hurting more and that his 
"foot/leg" would go to sleep.  

An x-ray of the lumbosacral spine taken in December 1987 was 
noted as revealing a minimal question of possible left 
ureteral calculus versus overlapping soft tissues.  

A VA record from June 1988 noted that the veteran was 
complaining of back pain and numbness in the right lower 
extremity.  He also reported that his right lower extremity 
would go numb and had caused him to fall and injure his back.  

A VA progress note from July 1988 noted a history of back 
pain for "many years" and some right leg pain.  A 
computerized tomography (CT) of the lumbar spine was noted as 
revealing degenerative changes at L5 and "mild bulging of 
discs."  




On VA examination in December 1988 the veteran indicated that 
his right leg would often go to sleep, and that it also 
became easily fatigued.  He reported that his leg gave way on 
one occasion, resulting in a strain to his low back.  The 
examiner did not record any findings pertaining to the back.  

On VA neurological examination, the veteran again reported 
falling when his knee buckled on him causing him to fall 
down.  No findings pertaining to the back were made.  

In February 1993 the veteran raised a claim for service 
connection of a back condition as secondary to his service 
connected right leg disability (Muscle Group XI).  

VA conducted a compensation and pension examination of the 
veteran in May 1993.  He reported falling and twisting his 
back five or six years prior.  X-rays were interpreted as 
revealing some small osteophyte formation on the 
anterosuperior margin of the body of L5.  Left and right 
obliques revealed no evidence of fractures or defects in the 
pars interarticularis.  The actual x-ray report of the lumbar 
spine was noted as finding moderate to marked osteopenia.  
The impression was a history of low back pain.  The VA 
examiner concluded that there was no objective basis for a 
relationship between the right leg disability and the 
complaint of low back pain.  

A VA progress note from July 1995 documented the veteran's 
complaint of back pain, a history of decreased sensation in 
the right lower leg, and his having twisted his back during a 
fall in 1984.  It was noted that he fell because his leg was 
numb.  The impression was chronic low back pain without 
radicular component and chronic neuropathy of the right lower 
extremity secondary to a shrapnel wound.  A radiographic 
report involving the lumbosacral spine found osteopenia and 
minimal to mild degenerative disc disease at L4-5.  


In a letter dated from November 1996, J.L.B., DO, reported 
that the veteran began coming to the Montgomery County Family 
Care Center in November 1994, and had come five times since 
then.  It was noted that the veteran hurt his back in the 
1980s when his foot fell asleep causing him to fall and twist 
his back.  It was noted that he had continued having problems 
since that time.  

In a letter dated from November 1996, Dr. S.J. of Jordan 
Chiropractic noted the veteran's history of onset of low back 
pain following a fall caused by his right leg failing on him.  
Examination x-rays were interpreted as showing mild 
hypertrophic changes at L4-5.  The diagnosis was lumbar disc 
degeneration, lumbalgia, myospasms, and lumbar subluxation.  
It was concluded that the veteran's low back problem was 
directly related to the years of compensation for his right 
leg injury, causing him to become mechanically unsound.  

In November 1996 J.W.B., D.C. reported that the veteran had 
complaints of low back pain and right leg pain.  He noted 
that the veteran had been treated at various periods for 
back-leg problems at his facility since 1981.  

On VA examination in February 1997 the veteran reported that 
his first episode of back pain was in 1981 after falling (due 
to numbness in the right leg) and twisting his back.  He 
reported episodes of back pain since that time, at a rate of 
about two attacks per month.  He reported retiring in 1992 
and having had a difficult time maintaining his work due to 
his back pain, leg numbness, and tingling.  

Films of the spine revealed some spurring and mild kyphosis 
at T6-7, some spurring at L5 and some spurring at C6-7.  
Special oblique views of the lower lumbar spine were found to 
reveal "apophyseal hypertrophic changes."  The examiner 
concluded that the veteran did not show findings that would 
permit him to relate the "service-connected injury to his 
leg."  

In June 1997 a local hearing was conducted.  The veteran 
testified that his leg had been going to sleep on him ever 
since getting out of the service.  Transcript, p. 3.  He 
testified that, in the early 1980s, his right lower extremity 
gave out on him when he tried to get up and that he twisted 
his back as a result.  Id.  
In November 1997 Dr. G.W.T. noted that the veteran had 
chronic low back pain, further noting that the veteran 
twisted his back years ago when his leg gave way on him.  He 
noted that the veteran had continued to have back pain since 
that time.  

A hearing before the undersigned travel Member of the Board 
was conducted in October 1999.  Regarding the initial back 
injury, the veteran again testified that he was sitting down 
and attempted to get up but that his right leg gave out on 
him causing him to fall and twist his back.  Transcript, p. 
4.  He stated that the injury occurred in 1980.  Tr., p. 5.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
back disability as secondary to service-
connected residuals of a wound of the 
right leg with muscle damage, Muscle 
Group XI.

Analysis

The veteran seeks to reopen his claim of service connection 
for a back disability as secondary to his service-connected 
right leg disability which the RO denied in May 1993.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.




When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
testimony and other statements from the veteran, and various 
VA and private medical records that include medical opinion 
pertaining to the issue at hand.  

In general, the hearing testimony and the medical opinions 
submitted since the last final disallowance were not 
previously in the record.  Since there is no other such 
evidence in the record, these statements are neither 
duplicative nor cumulative, and therefore constitute new 
evidence.  

The medical opinions bear directly and substantially upon the 
specific issue being considered in this case because they 
offer specific conclusions as to whether the back disability 
resulted from the service-connected right leg disability.  
Such evidence is significant and must be considered in order 
to fairly decide the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the May 1993 final determination, and the 
veteran's claim is therefore reopened.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
back disability as secondary to service-connected residuals 
of a wound of the right leg with muscle damage, Muscle Group 
XI, the first element has been met.  Accordingly, the Board's 
analysis must proceed to a determination of whether the 
appellant's reopened claim is well grounded; and if so, to an 
evaluation of the claim on the merits.


II.  Whether the claim for service 
connection for a back disability as 
secondary to service-connected residuals 
of a wound of the right leg with muscle 
damage, Muscle Group XI is well grounded.

Analysis

The Board initially notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  The record shows medical evidence of a current 
back disability, and there is a medical opinion linking the 
back disability to the veteran's service-connected right leg 
disability.  See Cohen, supra, at 137.  

Having determined that the veteran's claim of entitlement to 
service connection for a back disability as secondary to 
service-connected residuals of a wound of the right leg with 
muscle damage, Muscle Group XI is well grounded, the Board 
must now proceed to a determination of the veteran's claim on 
the merits.  Elkins, Winters.

The Board having determined that the appellant's claim of 
entitlement to service connection for a back disability as 
secondary to service-connected residuals of a wound of the 
right leg with muscle damage, Muscle Group XI, is well 
grounded, the Board must now proceed to a determination of 
the appellant's claim on the merits.  Elkins, Winters, supra.


III.  Entitlement to service connection 
for a back disability as secondary to 
service-connected residuals of a wound of 
the right leg with muscle damage, Muscle 
Group XI.

Analysis

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

After reviewing the record, the Board is not satisfied that 
all relevant facts have been properly developed.  There are 
numerous medical records that have been referred to which 
have not been obtained, including records from J.W.B., D.C. 
dating back to 1981; possible records from Dr. W.D.T.; 
records from Hot Springs Physical Therapy; records from Dr. 
R.O. (who was referred to in the letter from Hot Springs 
Physical Therapy); and Dr. H (See Transcript, p. 4, (October 
21, 1999)).  

However, the Board finds that the failure to obtain these 
records is harmless error and nonprejudicial in this instance 
because the Board is granting the benefit sought on appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim.  Gilbert, 1 Vet. App. at 56.  

The evidence against the veteran's claim consists primarily 
of two VA medical opinions.  The May 1993 VA examiner 
concluded that there was no objective basis for finding a 
relationship between the back and right leg disabilities.  
The February 1997 VA examiner indicated that the back 
disability was not related to or aggravated by the right leg 
disability.  

The evidence in support of the claim is a medical opinion of 
Dr. S.J. from Jordan Chiropractic who concluded that the low 
back problem was directly related to the veteran's service-
connected right leg injury.  

The Board attaches greater probative weight to the November 
1996 medical opinion of Dr. S.J. from Jordan Chiropractic, 
because it is consistent with and supported by the medical 
records which document a history of back problems which were 
frequently discussed in concert with his right lower 
extremity problems.  

In this regard, the Board finds that the veteran has provided 
consistent and credible testimony with respect to the origin 
of his back problems: a fall resulting from his right leg 
giving out.  Although the veteran has not always given the 
same date for the initial injury (stating that it occurred 
anywhere from 1980 to 1984), he has consistently reported 
that it occurred in the early 1980s which, considering the 
passage of time, is found to be adequate for credibility 
purposes.  

Furthermore, the veteran's account of the fall and resulting 
back injury has been consistently reported over a period of 
more than a decade dating from 1988 through the October 1999 
hearing.  In this regard, there are medical records 
documenting complaints of and treatment for back problems as 
far back as 1985, and complaints of injuring his back as a 
result of a fall due to his right leg being numb or falling 
asleep as early as 1988, several years before he first filed 
his service connection claim for the back disorder in 
February 1993.  

Finally, the February 1997 VA examiner indicated that he did 
not review the "C-file" prior to making his findings.  Nor 
does the VA examination report from May 1993 suggest that the 
"C-file" was reviewed.  


Therefore, the Board concludes that the opinion of Dr. S.J. 
from Jordan Chiropractic carries greater probative value 
because it is more consistent with the medical record.  
Furthermore, the veteran's contentions regarding the origins 
of the back injury are internally consistent and exhibit no 
clear inconsistency with the available medical evidence.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it 
is not error for the Board to favor opinion of one competent 
medical expert over that of another when the Board gives 
adequate statement of reasons and bases).  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the veteran is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that a back disability is proximately due to or the 
result of the veteran's service-connected residuals of a 
wound of the right leg with muscle damage, Muscle Group XI.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
back disability as secondary to service-connected residuals 
of a wound of the right leg with muscle damage, Muscle Group 
XI, the appeal is granted in this regard.

The veteran's claim of entitlement to service connection for 
a back disability as secondary to service-connected residuals 
of a wound of the right leg with muscle damage, Muscle Group 
XI is well grounded.

Entitlement to service connection for back disability as 
secondary to service-connected residuals of a wound of the 
right leg with muscle damage, Muscle Group XI is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
increased rating for residuals of a wound of the right leg 
with muscle damage, Muscle Group XI is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his residuals of a wound of the right leg with muscle damage, 
Muscle Group XI (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In particular, the veteran indicated during the June 1997 
hearing that his right leg disability had worsened.  
Transcript, p. 7.  The most recent VA examination of record 
pertaining to the veteran's right leg disability was 
conducted in June 1996.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App.  540, 542 (1994).  

The veteran also testified in October 1999 that VA performed 
tests on the right leg one year prior, but that they had lost 
the records.  Tr., p. 6.  He stated that another nerve 
conduction test was performed by VA, but that he never 
received the results.  None of these VA records are in the 
file.  The RO should make an attempt to locate such records, 
and confirm whether in fact they have been lost.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Sims v. West, 11 Vet. 
App. 237 (1998).  

In light of the above, the issue of entitlement to an 
increased rating for residuals of a wound of the right leg 
with muscle damage, Muscle Group XI is remanded for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should attempt to obtain VA records 
pertaining to examination and testing of 
the right leg disability that have been 
performed since 1998.  
The RO should determine whether such 
records can still be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of a 
wound of the right leg with muscle 
damage, Muscle Group XI.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  

Specifically, it is requested that the 
examiner review the claims file and 
render a decision as to the following 
questions:

? Identify the muscle groups involved 
with respect to the wound involving the 
right leg (Muscle Group XI).  

? Describe the level of impairment of the 
muscle groups affected by the veteran's 
wound involving the right leg in terms 
of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and 
impairment of coordination and 
uncertainty of movement.

The examiner should describe the scarring 
from the wound(s) in terms of the right 
leg, Group XI muscle disability.  The 
examiner should also estimate the degree, 
if any, of muscle loss, and should 
compare the strength and endurance of the 
pertinent muscles with corresponding 
muscles of the sound side, if possible.  

The examiner should also determine active 
and passive range of motion in degrees, 
and comment on any other functional 
limitations, if any, caused by the 
veteran's service-connected disability.  
The examiner should also address whether 
and to what extent the service connected 
right leg disability involves the joints 
and/or nerves as well.  Any opinion(s) 
expressed as to the severity of the 
veteran's right leg disability should be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for residuals of a 
wound of the right leg with muscle 
damage, Muscle Group XI.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



